Buchanan, J.
I concur in the decree reversing the judgment of the District Court, on the ground that the evidence convinces me that the slave Dick was addicted to the vice of running away, to the knowledge of defendant, at the time of his sale to plaintiff, and that the defendant concealed this vice of the slave from plaintiff.
The death of the slave Dick before the institution of the action has not, in my opinion, exonerated the defendant from liability. The slave was brought home to his master in a dying condition, from a disorder contracted and aggravated to an incurable degree by exposure to the inclemency of the weather in the woods while runaway. I think it may be fairly said that the slave, in the words of Article 2510 of the Code, has perished through the badness of his quality.
The Erench text of the Article is, “ si la chose vendue a péri par suite de sa mauvaise qualité.” By bad quality in this Article I understand to be meant redhibitory nice. If, then, the death can be traced to a redhibitory vice with which the slave was affected at the time of the sale — if the death was the consequence (la suite) of such vice — the loss must fall upon the seller.
I think the evidence in this case clearly shows the death of Dick to have been the consequence of the redhibitory vice of running away. In this respect the case differs from that of Kiper v. Nuttall, 1 Rob. 46, where the disease of which the slave died could not be traced to and had no connection with that under which she was laboring at the time of her sale — the only redhibitory malady.